Citation Nr: 0820751	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
denied claims for service connection for bilateral hearing 
loss and tinnitus.

Initially, the veteran appealed the denial of his claim for 
service connection for tinnitus as well.  However, the Board 
notes that the veteran was granted service connection for 
tinnitus in an October 2006 rating decision.  This decision 
was a complete grant of benefits with respect to this issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the issue of entitlement to service connection for 
bilateral hearing loss is the only issue currently before the 
Board. 

In February 2006, a local hearing was held before a Decision 
Review Officer at the Detroit, Michigan RO.  A transcript of 
that proceeding has been associated with the claims folder.


FINDING OF FACT

The most probative evidence shows that the veteran's current 
bilateral hearing loss disability is not causally related to 
a disease, injury or event in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

VCAA letters dated in August 2003 and April 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA medical records are in the file.  All records 
identified by the veteran as relating to the claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a VA audiological examination in September 2003.  
This examination and opinion are thorough and complete.  The 
examiner noted that the claims file had been reviewed.  
Therefore, the Board finds this examination report and 
opinion sufficient upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007). 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The veteran alleges that he has bilateral hearing loss as the 
result of his active duty service.  See Claim, June 2003.  
Specifically, he contends that he was exposed to loud noises 
and explosions during combat service.  See Statement of 
Accredited Representation in Appealed Case, December 2004; VA 
examination report, September 2003. 

The Board notes that the veteran's service medical records 
contain three audiological examinations.  

An August 1967 pre-induction audiological summary report of 
examination for organic hearing loss reflects puretone 
thresholds as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
X
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
X
10 (15)
The aforementioned table reflects ASA measurements recorded 
in service, with the comparable ISO (ANSI) measurements in 
adjacent parentheses.

A June 1968 audiological summary report of examination for 
organic hearing loss reflects puretone thresholds as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
-10
-5
-10
X
-10
LEFT
0
-10
-10
X
5

An August 1968 audiological summary report of examination for 
organic hearing loss reflects puretone thresholds as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
15
X
15
LEFT
15
15
15
X
15

The Board notes that the veteran's hearing acuity was not 
tested at 3000 Hertz at any of these examinations, nor was 
his speech recognition ability recorded at any of these 
examinations.  The available information, however, gives no 
indication that the veteran suffered hearing loss of either 
ear during active duty.  The Board acknowledges that the 
veteran's hearing acuity was not tested at his December 1969 
separation examination.  Nevertheless, no complaints of 
hearing loss were noted at this time or at any other point 
during his active duty.   

The first evidence of record reflecting hearing loss of 
either ear is a November 1983 audiological examination, 
conducted through the veteran's post-service employer, which 
reflects puretone thresholds as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
25
10
10
35
40
LEFT
15
0
10
0
30
While speech recognition ability was not recorded, the 
criteria for hearing loss as described under 38 C.F.R. § 
3.385 were met at this time for the right ear, due to the 
fact that a level of 40 decibels was reached at 4000 Hertz. 

More recently, hearing loss of both ears has been noted in 
the medical evidence of record.  Specifically, a September 
2003 VA audiological summary report of examination for 
organic hearing loss reflects puretone thresholds as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
35
25
30
60
50
LEFT
30
30
30
35
40
Speech recognition ability was recorded as 92 percent for the 
right ear and 88 percent for the left ear.  As the auditory 
threshold reached a level of 26 decibels or greater for at 
least three of the frequencies for both ears, the criteria 
for hearing loss as described under 38 C.F.R. § 3.385 have 
currently been met bilaterally. 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  

However, upon examination of the veteran and review of the 
records, the audiologist at the September 2003 VA examination 
concluded that the veteran's bilateral hearing loss was not 
due to his military service.  In rendering this opinion, the 
audiologist took into account the veteran's service medical 
records, his reports of exposure to in-service combat noise 
and post-service recreational noise, and his employment 
history.  Specifically, he noted that the veteran underwent 
audiological testing in November 1983, at the onset of his 
employment at a tool and dye maker factory, which revealed 
mild hearing loss of the right ear only.  He stated that age 
correction factors from 1983 to 1969 would show that the 
veteran's right ear hearing acuity was within normal limits 
for adjudication purposes at the time of his separation from 
the military.  He continued on to note that the veteran had 
some limited occupational noise exposure while working 
production as a tool and dye maker.  The audiologist noted 
that a comparison between the November 1983 audiogram and the 
September 2003 audiogram reflects that the overwhelming 
majority of his bilateral hearing loss occurred since 1983.  
Finally, he noted that the flat configuration of his 
bilateral hearing loss was inconsistent with a noise-induced 
hearing loss.   

The Board acknowledges the assertion made by the veteran's 
representative in the April 2008 Informal Hearing 
Presentation that the veteran worked in a quieter section of 
the factory and, therefore, did not have post-service 
occupational exposure to noise.  However, the audiologist 
considered the veteran's report that he worked in a quieter 
section of the factory, and, as acknowledged by the 
representative, the VA examiner went on to find that the 
veteran's current hearing loss was inconsistent with noise-
induced hearing loss.  In this regard, the examiner 
specifically stated that the flat configuration of his 
bilateral hearing loss "was inconsistent" with noise-
induced hearing loss.  Thus, the examiner appears to have 
taken into account the veteran's report of having worked in a 
quieter section of the factory in service, and the examiner 
did not ultimately conclude that it was post-service noise 
exposure that caused his disability.

The Board has considered the representative's argument that 
the VA examiner's conclusions were contradictory in that he 
found that the flat configuration of his bilateral hearing 
loss was inconsistent with noise-induced hearing loss, but 
also suggested that his hearing was incurred by post-service 
noise exposure.  However, the Board finds no such 
contradiction in the examiner's opinion.  The examiner 
specifically concluded that the nature of his hearing loss 
was not noise-induced, and there is a clear suggestion from 
his observations as to the veteran's history that he believed 
it to be age-related.  Therefore, the Board does not find 
that the ambiguity alleged by the represent exists, or that 
any such ambiguity undermines the credibility of his opinion.  

The Board notes that the examiner rendered his fully informed 
opinion based on a complete review of the veteran's medical 
and occupational history, as well as a complete and thorough 
examination and interview of the veteran.  The claims folder 
also does not contain any contrary medical opinions linking 
the veteran's current bilateral hearing loss to his active 
duty.  Therefore, the preponderance of the evidence is 
against finding that the hearing loss had its onset during 
service, within one year of service, or that it is otherwise 
related to service.. 

In addition, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  As mentioned above, and as noted 
by the VA examiner, no hearing loss of either ear was 
documented until 15 years after the veteran's discharge from 
service. 

The Board acknowledges the veteran's assertions that he 
currently has hearing loss as the result of his active duty 
service.  Certainly, the veteran can attest to factual 
matters of which he had first-hand knowledge, such as 
subjective complaints of trouble hearing.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
etiology are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise, and he cannot establish through lay 
reports alone that his hearing loss is due to his active duty 
service.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  As noted, the VA examiner rendered his fully 
informed opinion based on a complete review of the veteran's 
medical and occupational history, as well as a complete and 
thorough examination and interview of the veteran.  The Board 
finds that this opinion is the most probative and persuasive 
evidence as to the etiology of his current hearing loss 
disability.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hearing loss, and the benefit-of-
the-doubt rule is not for application. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


